Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Hoovler on March 22, 2022.

The application has been amended as follows: 

1. (Amended) An article, comprising:
	a glass-based substrate comprising a first major surface opposing a second major surface;
	a crack mitigating composite over the first major surface, the composite comprising at least one inorganic element and a polymeric element; 
	a first film layer disposed on the crack mitigating composite, the film comprising an elastic modulus greater than or equal to the elastic modulus of the glass-based substrate; and 
a second film layer disposed on the second major surface, wherein the second film layer comprises a multi-layer anti-reflection coating, and the first film layer comprises at least one of a metal-containing oxide, a metal-containing oxynitride, a metal-containing nitride, a metal-containing carbide, a silicon-containing polymer, a , and wherein the at least one inorganic element of the crack mitigating composite comprises two or more inorganic layers and the polymeric element corresponds to a polymeric layer, wherein one of the two or more inorganic layers is in contact with the substrate and another of the two or more inorganic layers is in contact with the first film layer. 

2.  (Original)  The article of claim 1, wherein the article is characterized by an average flexural strength that is greater than or equal to about 50% of an average flexural strength of the substrate, as measured by ROR testing using an average from five (5) or more samples.  

3.  (Previously Presented)  The article of claim 1, wherein the first film layer is further characterized by an indentation hardness of greater than or equal to about 8 GPa.

4.  (Original)  The article of claim 1, wherein the inorganic element comprises an oxide, a nitride or an oxynitride, and the polymeric element comprises at least one of a polyimide, a polycarbonate, a polyurethane, a polyester, and a fluorinated polymer.

5.  (Original)  The article of claim 1, wherein the article is further characterized by a light transmissivity of greater than or equal to 50% in the visible spectrum from about 400 nm to about 800 nm.  

6.  (Original)  The article of claim 1, wherein the article is further characterized by a pencil hardness of 9H or greater.

7.  (Previously Presented)  The article of claim 1, wherein the article is further characterized by a delamination threshold of 150 mN or more, as tested using a Berkovich Ramped Scratch Test on the first film layer. 

8.  (Previously Presented)  The article of claim 1, wherein the first film layer comprises a multi-layer antireflection coating, and further wherein the crack mitigating composite and 

9. (Amended) An article, comprising:
	a glass-based substrate comprising a first major surface opposing a second major surface;
	a crack mitigating composite over the first major surface , the composite comprising at least one inorganic element and a polymeric element, wherein the crack mitigating composite is characterized by an elastic modulus ratio between the inorganic element and the polymeric element of greater than 10:1; 
	a first film layer disposed on the crack mitigating composite, the film comprising an elastic modulus greater than or equal to the elastic modulus of the glass-based substrate; and
	a second film layer disposed on the second major surface, wherein the second film layer comprises a multi-layer anti-reflection coating, and the first film layer comprises at least one of a metal-containing oxide, a metal-containing oxynitride, a metal-containing nitride, a metal-containing carbide, a silicon-containing polymer, a carbon, a semiconductor, and combinations thereof, and wherein the at least one inorganic element of the crack mitigating composite comprises two or more inorganic layers and the polymeric element corresponds to a polymeric layer, wherein one of the two or more inorganic layers is in contact with the substrate and another of the two or more inorganic layers is in contact with the first film layer.

10.  (Previously Presented)  The article of claim 9, wherein the article is characterized by an average flexural strength that is greater than or equal to about 50% of an average flexural strength of the substrate, as measured by ROR testing using an average from five (5) or more samples.  

11. Cancel

12.  (Previously Presented)  The article of claim 9, wherein: 

the article is further characterized by a light transmissivity of greater than or equal to about 50% in the visible spectrum from about 400 nm to about 800 nm; and
the article is further characterized by a pencil hardness of 9H or greater.

13.-29.	(Previously Canceled)

30. Cancel

31.  (Previously Presented)  The article of claim 1, wherein the crack mitigating composite is characterized by an elastic modulus of greater than 30 GPa.

32. Cancel

33. (Amended) The article according to claim 1, wherein the inorganic element comprises three inorganic layers with two organic layers of the organic element disposed therebetween.	

34.  (Previously Presented)	The article according to claim 33, wherein the inorganic element comprises Al2O3 and the polymeric element comprising a polyimide.

35. (Amended) An article, comprising:
a glass-based substrate comprising a first major surface and a second major surface opposing the first major surface;
a crack mitigating composite over the first major surface, the crack mitigating composite comprising at least one inorganic element and a polymeric element; 
a first film layer disposed on the crack mitigating composite; and
a second film layer disposed on the second major surface, wherein the at least one inorganic element of the crack mitigating composite comprises two or more inorganic layers and the polymeric element corresponds to a polymeric layer, wherein one of the two or more inorganic layers is in contact with the substrate and another of the two or more inorganic layers is in contact with the first film layer.

36.  (Previously Presented)  The article of claim 35, wherein the second film layer comprises a multi-layer anti-reflection coating.

37.  (Previously Presented)  The article of claim 35, wherein the first film layer comprises at least one of a metal-containing oxide, a metal-containing oxynitride, a metal-containing nitride, a metal-containing carbide, a silicon-containing polymer, a carbon, a semiconductor, and combinations thereof.

38.  (Previously Presented)  The article of claim 35, wherein the crack mitigating composite is characterized by an elastic modulus ratio between the inorganic element and the polymeric element of greater than 10:1.

39.  (Previously Presented)  The article of claim 35, wherein the at least one inorganic element comprises an oxide, a nitride or an oxynitride, and the polymeric element comprises at least one of a polyimide, a polycarbonate, a polyurethane, a polyester, and a fluorinated polymer.

40. Cancel

41.  (Previously Presented)	The article of claim 35, wherein the inorganic element comprises three inorganic layers and the organic element comprises two organic layers disposed between the inorganic layers.

42.  (Previously Presented)  The article of claim 41, wherein the inorganic element comprises Al2O3 and the polymeric element comprising a polyimide.


Allowable Subject Matter
Claims 1-10, 12, 31, 33-39, 41-42 are allowed.
The following is an examiner’s statement of reasons for allowance: While the closest prior art (see previous Office Action and all references cited) would teach or render obvious an article similar to that claimed, the art simply does not teach or render obvious making a crack mitigating layer comprising an inorganic element and polymeric element to have two or more inorganic layers and a polymeric layer wherein one of the inorganic layers contacts the substrate and another inorganic layer contacts the first film layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784